                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN


MICHAEL S. CANAN,

                        Plaintiff,

                v.                                                Case No. 20-C-1345

CO WILSON, et al.,

                        Defendants.


                                      DECISION AND ORDER


        On August 31, 2020, Plaintiff Michael S. Canan, who is representing himself, filed a

complaint under 42 U.S.C. § 1983. He also filed a motion for leave to proceed without prepaying

the filing fee. The Prison Litigation Reform Act (PLRA) applies to this case because Canan was

a prisoner when he filed his complaint. See 28 U.S.C. § 1915(h). The PLRA allows a prisoner

plaintiff to proceed with his case without prepaying the civil case filing fee.                 28 U.S.C.

§ 1915(a)(2). However, when funds exist, he must pay an initial partial filing fee, which is

calculated using a formula in the statute. In order to calculate the initial partial filing fee, a plaintiff

must provide the court with his prison trust account statement for the six-month period preceding

the filing of the complaint.

        On September 1, 2020, the clerk’s office sent Canan a letter requiring him to submit a

certified copy of his trust account statement for the six months preceding the filing of his

complaint. His deadline to do so was September 22, 2020. The letter warned Canan that “[f]ailure

to comply with this requirement may result in the Court’s dismissal of your case.” Dkt. No. 4.

Canan did not submit his trust account statement, so on October 6, 2020, Magistrate Judge Stephen




          Case 2:20-cv-01345-WCG Filed 10/30/20 Page 1 of 2 Document 7
Dries gave him one final opportunity to submit it. Judge Dries set a deadline of October 27, 2020,

and warned Canan that his case would be dismissed if he failed to submit his trust account

statement by the deadline. The deadline has come and gone, and Canan did not submit his trust

account statement.

        IT IS THEREFORE ORDERED that Canan’s motion for leave to proceed without

prepaying the filing fee (Dkt. No. 2) is DENIED.

        IT IS FURTHER ORDERED that this case is DISMISSED based on Canan’s failure to

pay the filing fee and his failure to diligently prosecute this case.

          Dated at Green Bay, Wisconsin this 30th day of October, 2020.

                                                        s/ William C. Griesbach
                                                        William C. Griesbach
                                                        United States District Judge




                                                   2

          Case 2:20-cv-01345-WCG Filed 10/30/20 Page 2 of 2 Document 7
